Case 2:16-cr-00573-JS Document 70 Filed 03/17/21 Page 1 of 2 PagelD #: 256

SCARING & CARMAN PLLC
ATTORNEYS AT LAW
SUITE 501
666 OLD COUNTRY ROAD

STEPHEN PF SCARING, RC. GARDEN CITY, N. Y. 11530-2004 sscaring@scaringlaw.com
SUSAN SCARING CARMAN scarman@scaringlaw.com

MATTHEW W. BRISSENDEN
OF COUNSEL FAX
(516) 683-8410

(516) 663-8500

March 17, 2021

BY ECF

Hon. Joanna-Seybert

United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: — United States v. Itzhak Hershko
16-CR-573

Dear Judge Seybert:

We represent Itzhak Hershko who will be appearing before you for sentencing. The
sentencing scheduled for March 16, 2021 has been adjourned until June 22, 2021. However, I
believe it is important to update the Court and Probation on the defendant’s medical conditions.

In the summer of 2018, the defendant was involved in a serious automobile accident
which resulted in severe injuries to his back. On January 7, 2019, he was operated on at North
Shore University Hospital to address an L1 and L4 compression fracture resulting from the
automobile accident. Initially, his doctor attempted to handle his injuries conservatively;
however, that was determined to be ineffective and resulted in the surgery. Throughout the year,
Mr. Hershko was undergoing rehabilitation and was working from home, hoping that the surgery
would result in a full recovery. Unfortunately, that did not occur. On September 14, 202, it was
determined that further surgery was required. The pre-operative diagnosis was cervical
spondylosis with left cervical radiculopathy and C3-4, C4-5, C5-6 and C6-7 disc herniations. I
have enclosed a copy of the September 14, 2020 hospital record.

In addition to his back issues, Mr. Hershko has also been addressing cardiac issues. On
June 17, 2020, we notified the Court that the defendant would be undergoing heart surgery to
repair a mitral valve and possible a tricuspid valve. That surgery was delayed and did not occur
until November 10, 2020. 1 am enclosing a copy of the report by Dr. Adams.
Case 2:16-cr-00573-JS Document 70 Filed 03/17/21 Page 2 of 2 PagelD #: 257

SCARING & CARMAN PLLC Hon. Joanna Seybert

March 17, 2021
Page 2

To complicate matters, during his rehabilitation, Mr. Hershko contracted shingles and has
had a bad recovery with lingering post-shingles pain. I have enclosed the report of Dr. Samson
dated January 19, 2021 identifying the date of diagnosis of shingles as November 30, 2020. I
have also enclosed a copy of the report from Dr. Raj dated January 20, 2021. Dr. Raj is a pain
management specialist and is treating Mr. Hershko for chronic neck pain and post-shingles pain.
In addition, I am enclosing reports from his physical therapist relating to his neck and back
injuries (see report of Anthony Garibaldi and Long Island Neurosurgical Associates), as well as
the report dated March 10, 2021 from Mt. Sinai which addresses Mr. Hershko’s cardiac
rehabilitation therapy. Nurse Lori Brady describes in the report the Mr. Hershko will be
receiving cardiac rehabilitation three times a week for three months as of the date of this report,
March 10, 2021.

I will supplement this submission prior to the sentencing in June.

Thank you.

 

Enclosures

cc: | AUSA Christopher Caffarone (by ECF)
Probation Officer Gregory Giblin (by email)

SPS/cn
